DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the request for continued examination filed May 10, 2022.
Claim 33 has been added.
Claims 11, 15, and 22-27 were previously canceled.
Claim 1 has been amended.
Claims 2-10, 12-14, 16-21, and 28-32 are in a previous presentation.
Claims 1-10, 12-14, 16-21, and 28-33 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 12-13, 17, 28, 30-31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (US PG Pub. 2010/0298899) in view of Nephin (US PG Pub. 2007/0232866), in further view of ATS (American Thoracic Society “ATS Statement: Guidelines for the Six-Minute Walk Test” Am. J. Respir. Crit. Care Med. Vol. 166, pp. 111-117, 2002).

Claim 1
	Regarding claim 1, Donnelly teaches
An external cardiac monitoring device comprising:
Par. [0006], “Aspects and embodiments of the present invention are directed to a wearable therapeutic and monitoring treatment device.”
Par. [0007], “The treatment device includes a cardiac sensing electrode, a treatment electrode, a user interface, and a sensor.”
A garment configured to be worn by the patient, the garment comprising: A plurality of electrocardiogram (ECG) electrodes configured to couple to a heart failure patient and to acquire ECG signals of the heart failure patient over an extended period of time
Par. [0025], “Treatment device 100 includes monitoring, treatment and data transmission and processing capability, and can be worn as a vest, belt, shirt, or series of straps, garment, or undergarment for example. Treatment device 100 may include at least one power supply such as a battery, or other power supplies, including AC power supplies and uninterruptable power supplies.  Treatment device 100 can monitor and treat cardiac ailments such as heart failure, as well as other medical conditions such as arrhythmias, pulmonary ailments, other heart irregularities, sleep disorders, and circulatory system deficiencies such as blockages.”
Fig. 1; Par. [0027], “The plurality of sensors 110, 135 may include subject medical condition sensors 110, such as cardiac sensing electrodes, and subject activity sensors 135, such as motion sensors or accelerometers. While four external medical condition sensors 110 are illustrated in FIG. 1, treatment device 100 can include more or less than four external medical condition sensors 110, and in some embodiments, sensors 110 include at least one internal sensor or external dry electrode.”
Par. [0047], “For example, controller 105 can separately analyze two independent ECG data streams from sensors 110 to extract heart rate, morphology, frequency information, general wellness, and other information.”
A memory; and circuitry, configured to communicate with the memory and the plurality of ECG electrodes
Par. [0007], “The treatment device also includes a controller. The controller can communicatively couple to the cardiac sensing electrode, the treatment electrode, the user interface, and the sensor. The controller receives the detected cardiac information, the quality of life information, and the detected subject activity and wellness information, and determines that treatment is to be applied to the body of the subject based upon the detected cardiac information.”
Par. [0042], “For example, controller 105 can provide information to a remote computer via a wireless transmission to generate a comprehensive real time medical history of the subject when, for example, the subject wears treatment device 100 for any period of time. This medical history information may be stored in memory that is part of treatment device 100, or remotely, for example in a hard drive of a computer in a doctor's office.”
And further configured to monitor the ECG signals for a patient abnormality in the heart failure patient
Par. [0049], “In one embodiment, controller 105 detects an arrhythmia by assigning various confidence coefficients or weighting values to the various sensors 110, 135) that communicate with controller 105. In one embodiment, this is done prior to controller 105 determining a confidence level that detected motion indicates true motion, and not a false positive motion indication due, for example, to an incorrectly placed or dropped activity sensor 135. For example, controller 105 can separately analyze two independent ECG data streams from sensors 110 to extract heart rate, morphology, frequency information, general wellness, and other information. Controller 105 can perform additional analysis, independently on each channel, to analyze the signal for noise contamination that may result from subject motion or biological signals such as muscle noise.”
A health care survey comprising a plurality of prompts to be delivered to the heart failure patient according to a schedule 
Par. [0064], “Other self assessment entries that include quality of life information can be provided at selectable intervals, such as daily. Examples of these questions that prompt self assessment entries include: How do you feel today? How is your breathing today? Are you tired today? What is our weight today? What is your blood pressure today? What did you eat today?”
If “other self assessment entries” can be provided at selectable intervals, there would need to be some way to differentiate what self assessment entries are prompted along with the schedule.
Par. [0065], “device 100 monitors heart failure indicators and the onset of symptoms, and presents this information in a selectable and customizable form to a doctor in a periodic manner, at the doctor's choosing, or as an alert when a time sensitive condition may require quick treatment.”
Providing the report periodically where the period is “at the doctor’s choosing” would require receiving some type of input specifying a schedule relating to a health assessment of the patient.
Providing a plurality of prompts in association with a physical activity test selected by the health care provider for the heart failure patient
The answers to the questions and the collected monitoring data recorded while the patient are exercising are both types of data that are collected to track the subject’s condition and quality of life ([0054]).
Par. [0064] describes providing questions as part of gathering a patient’s quality of life information.
Par. [0066], “In one embodiment, to gather data under controlled conditions the subject undertakes physical activity, such as a six minute walk test that measures how far the subject can walk in six minutes. In this example, the subject wears treatment device 100 during the six minute walk test. Via monitor 130, treatment device 100 can guide or prompt the subject throughout the test, while protecting the subject from, for example, cardiac arrest by providing an external defibrillator.”
Par. [0067], “In one embodiment, treatment device 100 alerts the subject that it is time to exercise at a determined date or time.”
Par. [0065] describes aggregating all of the patient data into one “omnibus quality of life score based on a plurality of sensed conditions.” 
The references teaches combining scores derived from the prompts and the sensed physical activity data, which can be gathered in response to a test, into one aggregate score to rate the patient’s quality of life. Therefore, the prompts and the test can be considered being performed “in association” with each other because they are both being performed to make a determination regarding the patient’s overall condition.
The system being able to take one or more actions that the device is to perform based upon a patient response to the health care survey
Par. [0055], “Controller 105 can also communicate with the user interface of monitor 130. Controller 105 receives detected cardiac information, (ECG signals), detected subject activity and wellness information, and inputted quality of life information to determine if treatment is to be applied to the subject. Controller 105 can also adjust a treatment regimen, for example by advancing or delaying its application by treatment electrodes 115. For example, controller 105 can decide to apply treatment (e.g., an electric shock from therapy electrodes 115) based on sensor 110's detected cardiac information,) and can adjust the treatment regimen based on sensor 110's detected subject activity and wellness information or based on the quality of life information provided by or on behalf of the subject via a user interface.”
Par. [0056], “In one embodiment, controller 105 controls the nature and application of a treatment regimen based on information from any of sensors 110, 135 (including, for example, cardiac sensing electrodes, other sensing electrodes, accelerometers), treatment electrodes 115, the user interface of monitor 130, and other inputs of the subject's cardiac information, subject activity and wellness information, and quality of life information. Based on this information, controller 105 can determine a treatment regimen (e.g., what type of treatment) and determine that the treatment has, is, or will be applied. Based on this information, controller 105 can also adjust the treatment regimen or the application of the treatment.”
The questions are described as the quality of life information. This describes using the quality of life information in determining what actions need to be taken by the system. Therefore, this would show that the system has the capability to determine what actions should be taken based at least in part on the responses to the questions. 
The plurality of prompts comprising: a prompt requesting that the heart failure patient perform a physical activity test selected by a health care provider for the heart failure patient
Par. [0065], “Treatment device 100 monitors heart failure indicators and the onset of symptoms, and presents this information in a selectable and customizable form to a doctor in a periodic manner, at the doctor's choosing, or as an alert when a time sensitive condition may require quick treatment. Treatment device 100 can present this information in the form of aggregated reports that include trends with time of the subject's condition.”
Par. [0066], “In one embodiment, to gather data under controlled conditions the subject undertakes physical activity, such as a six minute walk test that measures how far the subject can walk in six minutes. In this example, the subject wears treatment device 100 during the six minute walk test. Via monitor 130, treatment device 100 can guide or prompt the subject throughout the test, while protecting the subject from, for example, cardiac arrest by providing an external defibrillator.”
Par. [0067], “Treatment device 100 can capture this information continuously during exercise and can present this information to a doctor for analysis and record keeping. In one embodiment, treatment device 100 alerts the subject that it is time to exercise at a determined date or time.”
A first plurality of questions regarding a condition of the heart failure patient selected by the health care provider for the heart failure patient
Par. [0064], “Other self assessment entries that include quality of life information can be provided at selectable intervals, such as daily. Examples of these questions that prompt self assessment entries include: How do you feel today? How is your breathing today? Are you tired today? What is our weight today? What is your blood pressure today? What did you eat today? The subject may select from a standard list of responses, for example by indicating "worse" "the same" or "better."”
The ability to provide “other self assessment entries” at selectable intervals means that the provider has the ability to choose what is presented to the user.
Monitoring the heart failure patient during the physical activity test
Par. [0066], “In this example, the subject wears treatment device 100 during the six minute walk test. Via monitor 130, treatment device 100 can guide or prompt the subject throughout the test, while protecting the subject from, for example, cardiac arrest by providing an external defibrillator. Medical condition sensors 110 (e.g., pulse oximeters) and activity sensors 135 such as pedometers can measure the subject's distance traveled, stride distance, respiration, heart rate, ECG, blood oxygen saturation, and recovery time before, during, and after the six minute walk test.”
Provide an indication of the patient abnormality where the patient abnormality is detected; and 
Par. [0039], “The alarm module can also provide indicators of the subject's condition, such as heart or respiration rates, volume, or timing, or the subject's pulse, as well as heart failure indicators and coronary sounds.”
Par. [0057], “Heart failure indicators above or below a certain threshold value can trigger an alert notification to the subject via the alarm module or to a remote doctor”
Detecting one or more health indicators in the heart failure patient during performance of the physical activity test
Par. [0066], “Medical condition sensors 110 (e.g., pulse oximeters) and activity sensors 135 such as pedometers can measure the subject's distance traveled, stride distance, respiration, heart rate, ECG, blood oxygen saturation, and recovery time before, during, and after the six minute walk test.”
Automatically alerting the heart failure patient on detecting the one or more health indicators in the heart failure patient during the performance of the physical activity test
Par. [0039], “The alarm module can also provide indicators of the subject's condition, such as heart or respiration rates, volume, or timing, or the subject's pulse, as well as heart failure indicators and coronary sounds.”
Because this alarm module can alert the subject to heart failure indicators when the indicators are detected, and the system has the ability to monitor the patient’s information through sensors during the performance of a six-minute walk test (see par. [0066]), the system has the ability to notify the subject of health indicators in the patient during the performance of the physical activity test.
Wherein the alerting the heart failure patient comprises one or more of instructing the patient to slow down during the physical activity test based upon the one or more health indicators or instructing the patient to stop the physical activity test based upon the one or more health indicators
Par. [0067], “Treatment device 100 may also identify a target heart rate (or range) and prompt the subject in real time to exercise with greater or lesser intensity in order to maintain a heart rate substantially at the target heart rate and to properly warm up and cool down before and after exercising. The target range can be adjusted based on information provided by sensors 110, 135.”
Telling a patient in real time to exercise with lesser intensity in order to maintain a heart rate within a specified range teaches telling a patient who is walking to slow down their pace based on one or more health indicators.
Receiving patient responses to the first plurality of questions and the second plurality of questions
Par. [0064], “In one embodiment, treatment device 100 is configured for self assessment entries by the subject. For example, a user interface that forms part of monitor 130 can receive quality of life information such as symptom information, body weight, and blood pressure by prompting the subject for these entries. Other self assessment entries that include quality of life information can be provided at selectable intervals, such as daily. Examples of these questions that prompt self assessment entries include: How do you feel today? How is your breathing today? Are you tired today? What is our weight today? What is your blood pressure today? What did you eat today? The subject may select from a standard list of responses, for example by indicating "worse" "the same" or "better." The subject may enter a number on a scale, for example from one to ten, or may enter measured values, for example of the subject's weight or blood pressure.”
It should be noted that these exemplary questions include questions about the patient’s breathing and the patient’s fatigue level, which are similar to the questions taught by the ATS reference that relate to specific types of questions about the patient’s fatigue and breathing (see ATS below).
Determine at least one action to perform based upon the patient responses
Par. [0055], “Controller 105 can also communicate with the user interface of monitor 130. Controller 105 receives detected cardiac information, (ECG signals), detected subject activity and wellness information, and inputted quality of life information to determine if treatment is to be applied to the subject. Controller 105 can also adjust a treatment regimen, for example by advancing or delaying its application by treatment electrodes 115. For example, controller 105 can decide to apply treatment (e.g., an electric shock from therapy electrodes 115) based on sensor 110's detected cardiac information,) and can adjust the treatment regimen based on sensor 110's detected subject activity and wellness information or based on the quality of life information provided by or on behalf of the subject via a user interface.”
Par. [0056], “In one embodiment, controller 105 controls the nature and application of a treatment regimen based on information from any of sensors 110, 135 (including, for example, cardiac sensing electrodes, other sensing electrodes, accelerometers), treatment electrodes 115, the user interface of monitor 130, and other inputs of the subject's cardiac information, subject activity and wellness information, and quality of life information. Based on this information, controller 105 can determine a treatment regimen (e.g., what type of treatment) and determine that the treatment has, is, or will be applied. Based on this information, controller 105 can also adjust the treatment regimen or the application of the treatment.”
The questions are described as the quality of life information. This describes using the quality of life information in determining what actions need to be taken by the system. Therefore, this would show that the system has the capability to determine what actions should be taken based at least in part on the responses to the questions.
Provide an output report relating to the health survey
Par. [0057], “In one embodiment, medical condition sensors 110 and controller 105 can detect and identify heart failure indicators such as heart or respiratory rates. The subject or a service provider can view a chart or graph based on the sensed information that tracks heart failure indicators over time. The display can be on a monitor that is remote from treatment device 100 via wired or wireless communication over a network, or local to treatment device 100 as part of monitor 130. Controller 105 can generate reports that summarize trends or indicators for one or more subjects. Heart failure indicators above or below a certain threshold value can trigger an alert notification to the subject via the alarm module or to a remote doctor. The heart failure information sensed by medical condition sensors 110 can be provided to the subject or a doctor in the form of a report, either on demand or periodically as part of a routine notification schedule. The report can be sent by text message, page, automated phone call or email, and can flag trends in the subject's condition, noting changes, trends, and exceptions as they occur.”
The output report comprising at least one patient health trend indicating changes in first answers provided by the heart failure patient and/or changes in second answers provided by the heart failure patient and the at least one action to perform based upon the patient responses
Par. [0057], “Controller 105 can generate reports that summarize trends or indicators for one or more subjects. Heart failure indicators above or below a certain threshold value can trigger an alert notification to the subject via the alarm module or to a remote doctor. The heart failure information sensed by medical condition sensors 110 can be provided to the subject or a doctor in the form of a report, either on demand or periodically as part of a routine notification schedule. The report can be sent by text message, page, automated phone call or email, and can flag trends in the subject's condition, noting changes, trends, and exceptions as they occur.”
Par. [0065], “Treatment device 100 can present this information in the form of aggregated reports that include trends with time of the subject's condition. In one embodiment, this information is aggregated in an omnibus quality of life score based on a plurality of sensed conditions. This aggregate score can be compared with a threshold value to indicate whether or when the subject requires treatment.”
In par. [0064], the answer to prompted self-assessment entries are considered quality of life information. Therefore changes in answers would be considered changes in quality of life information, which would indicate a change in the subject’s condition.
Because treatment is delivered by the device based at least in part on the quality of life information (par. [0055]), notifying the medical provider in a report about whether or when the subject requires treatment would be including the at least one action to be perform based on the responses.
However, Donnelly does not explicitly teach the following limitations
The cardiac monitoring device providing audio health surveys to a heart failure patient
The prompts being custom text prompts
Receive input from a health care provider specifying a health care survey for the heart failure patient, the input specifying a plurality of custom text prompts to be included in the health care survey and one or more actions that are to be performed based on the patient information
A first plurality of questions regarding a condition of the heart failure patient selected by the health care provider for the heart failure patient
The first plurality of questions being scheduled for delivery to the heart failure patient prior to the physical activity test
A second plurality of questions regarding the condition of the heart failure patient selected by the health care provider for the heart failure patient
The second plurality of questions being scheduled for delivery to the heart failure patient after the physical activity test
Perform the health survey by at least: converting the first plurality of questions into a first audio representation of the first plurality of questions
Delivering to the heart failure patient the first audio representation of the first plurality of questions prior to the physical activity test
Converting the second plurality of questions into a second audio representation of the second plurality of questions
Delivering to the heart failure patient the second audio representation of the second plurality of questions after the physical activity test
Receiving first answers to the first audio representation and second to the second audio representation
Nephin teaches
Receive input from a health care provider specifying a health care survey for the heart failure patient, the input specifying a plurality of custom text prompts to be included in the health care survey, and the first and second plurality of questions regarding the patient condition being selected by the health care provider for the patient
Par. [0041], “According to one possible operating scheme, an account is created for a health care provider on the server 14. The health care provider, using the provider account, then configures patient accounts or profiles, including patient identification information, medical conditions, medication reminders, alert conditions for which a medical alert will be generated for the patient, the health care provider, or another health care provider for example, and a set of health questions to be used to periodically prompt the user for medical information.”
The healthcare provider has the ability to set a plurality of prompts, therefore, the prompts are custom because they are tailored specifically to the patient by the provider.
Par. [0042], “Any or all patient information in a patient profile is preferably then loaded onto the patient station 10. For an initial deployment of the patient station 10, loading may be performed through a physical local connection to the server 14, whereas remote updates through the network 12 may be preferred where the patient system has already been deployed at the patient location. At least any medical reminders and questions are preferably loaded onto the patient system 10. Other patient profile information may also be loaded, at the discretion of the health care provider, for example.”
Par. [0052], “A translator may also be provided at a patient system to translate text-based user prompts into corresponding audio prompts.”
The prompts are text-based. Because the prompts are custom prompts that are text-based, they read on the limitation custom text prompts.
And one or more actions that are to be performed based on the patient information
Par. [0041], “According to one possible operating scheme, an account is created for a health care provider on the server 14. The health care provider, using the provider account, then configures patient accounts or profiles, including patient identification information, medical conditions, medication reminders, alert conditions for which a medical alert will be generated for the patient, the health care provider, or another health care provider for example, and a set of health questions to be used to periodically prompt the user for medical information.”
The ability to configure the patient’s profile, which includes alert conditions for which a medical alert will be generated shows that the system allows the medical provider to define one or more actions that the de
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Donnelly the ability to receive input from a health care provider comprising custom text prompts specifying a health care survey for a patient and having the first and second plurality of questions regarding the patient condition selected by the health care provider for the patient, as taught by Nephin, because it allows the health care provider the ability determine what type of questions and information should be received from the patient so they can be retrieved and analyzed by the health care provider as part of tracking the patient’s care (see Nephin, par. [0004], [0041]-[0043]).
ATS teaches
A first plurality of questions regarding a condition of the heart failure patient selected by the health care provider for the heart failure patient, the first plurality of questions being scheduled for delivery to the heart failure patient prior to the physical activity test, and delivering to the heart failure patient the first plurality of questions prior to the physical activity test
Pg. 113, “5. Have the patient stand and rate their baseline dyspnea and overall fatigue using the Borg scale (see Table 2 for the Borg scale and instructions”
Pg. 113, “The Borg scale should be printed on heavy paper (11 inches high and perhaps laminated) in 20-point type size. At the beginning of the 6-minute exercise, show the scale to the patient and ask the patient this: ‘Please grade your level of shortness of breath using this scale.’ Then ask this: ‘Please grade your level of fatigue using this scale.’”
A second plurality of questions regarding the condition of the heart failure patient selected by the health care provider for the heart failure patient, the second plurality of questions being scheduled for delivery to the heart failure patient after the physical activity test, and delivering to the heart failure patient the second plurality of questions after the physical activity test
Pg. 114, “10. Post-test: Record the postwalk Borg dyspnea and fatigue levels and ask this: ‘What, if anything, kept you from walking farther?’”
Pg. 113, “At the end of the exercise, remind the patient of the breathing number that they chose before the exercise and ask the patient to grade their breathing level again. Then ask the patient to grade their level of fatigue, after reminding them of their grade before the exercise.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Donnelly and Nephin the ability to have the plurality of prompts be a first plurality of questions selected by the health care provider, scheduled for delivery prior to the physical activity test, and delivered prior to the physical activity test and a second plurality of questions selected by the provider, scheduled for delivery after the physical activity test, and delivered after the physical activity test, as taught by ATS, because it is part of the standard protocol for performing the physical activity test described by Donnelly, and it allows the health care provider to establish a baseline fitness level prior to the test and compare it to the results after the test to determine how the patient was affected by the physical activity test, which helps determine the patient’s functional level of exercise for daily physical activities (see ATS, pp. 111-114).
Nephin further teaches
The device providing audio health surveys to a heart failure patient by Performing the health survey by at least: converting the first plurality of questions into a first audio representation of the first plurality of questions and delivering to the heart failure patient the first audio representation of the first plurality of questions
Par. [0043], “Considering the patient system 10 in more detail, after the patient system 10 has been configured with reminders and/or questions, the patient system 10 presents the reminders or questions to the patient. FIG. 2 is a block diagram of an illustrative example of the patient system 10.”
Par. [0055], “FIG. 3 is a representation of a GUI for a patient system. The GUI 40, a screen which is displayed on the display 34, includes a health question or prompt 41, a graphical element 48 which indicates a user input range with the indicators 42, 44 and a current user input at 46, and control graphical elements 50, 52 which allow a patient to complete or cancel a current input. The GUI of FIG. 3 is an illustrative example of a GUI that may be provided at a patient system, and is not intended to limit the invention. Other layouts, shapes, sizes, and text, for example, may be used for a patient system GUI.”
Par. [0052], “Additional or different components, not shown in FIG. 2, may also be provided in patient equipment. For instance, a speaker or other suitable audio output device would allow audio presentation of user prompts, instructions, and other information at a patient system. A translator may also be provided at a patient system to translate text-based user prompts into corresponding audio prompts. A software module or utility which translates a user prompt data format, illustratively ASCII, into an audio signal format represents one example implementation of a translator.” 
Converting the second plurality of questions into a second audio representation of the second plurality of questions and delivering to the heart failure patient the second audio representation of the second plurality of questions 
Par. [0043], “Considering the patient system 10 in more detail, after the patient system 10 has been configured with reminders and/or questions, the patient system 10 presents the reminders or questions to the patient. FIG. 2 is a block diagram of an illustrative example of the patient system 10.”
Par. [0052], “Additional or different components, not shown in FIG. 2, may also be provided in patient equipment. For instance, a speaker or other suitable audio output device would allow audio presentation of user prompts, instructions, and other information at a patient system. A translator may also be provided at a patient system to translate text-based user prompts into corresponding audio prompts. A software module or utility which translates a user prompt data format, illustratively ASCII, into an audio signal format represents one example implementation of a translator.”
If the system has the ability to provide different prompts into audio representations, it would allow the system to convert and deliver a second plurality of prompts in addition to the first plurality of prompts.
Donnelly teaches providing an audio output of data (par. [0037]-[0039])
Receiving first answers to the first audio representation and second to the second audio representation
Par. [0003], “In one such system, predetermined health care questions and medication reminders are stored on an electronic device which is deployed at a patient site, typically the patient's home. The patient is prompted to answer the questions, and possibly to take medications or perform other tasks such as taking readings using any of a number of medical devices, including a stethoscope or glucometer, for example. Answers to the questions and readings from the devices may then be transmitted to a remote location for subsequent retrieval and analysis by a health care provider.”
See also par. [0059] describing receiving responses to the user prompts.
It would be obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Donnelly, Nephin, and ATS the ability to convert the prompts to an audio representation, deliver the first and second pluralities of questions to the user as audio representations, and receive answers to the audio representations of the prompts, as taught by Nephin, because it’s a simple substitution of two prior art elements (the ability to provide prompts, including verbal prompts (Donnelly, par. [0038]) to the user as taught by the system of Donnelly, and the ability to convert text-based prompts into audio representations of Nephin) combined according to known methods, include the software module used to convert the text-based questions into audio representations of Nephin in the user device used to provide prompts to the user in Donnelly) to provide predictable results (a system capable of receiving a plurality of text-based prompts and delivering the prompts to the user as an audio representation) with no additional Graham v. Deere considerations (MPEP 2144.I.B). 

Claim 2
	Regarding claim 2, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches
The external wearable medical device comprising a non-invasive medical device
Par. [0007], “At least one aspect is directed to a wearable treatment device. The treatment device includes a cardiac sensing electrode, a treatment electrode, a user interface, and a sensor. The cardiac sensing electrode can be positioned outside a body of the subject and can detect cardiac information. The treatment electrode can be positioned outside the body of the subject and can apply treatment to the subject.”

Claim 3
Regarding claim 3, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches 
The external cardiac monitoring device comprising an ambulatory medical device capable of and designed for moving with the heart failure patient
Par. [0025], “FIG. 1 illustrates wearable treatment device 100 configured for a subject to wear as a garment. The subject includes a person receiving health care, such as a subject who may or may not be under supervision of a doctor or health care provider. The subject may be in or out of a hospital setting, and the subject can engage in day to day life activities, at home, work, leisure, and play while wearing treatment device 100.”

Claim 4
Regarding claim 4, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches 
The external cardiac monitoring device including components to be continuously worn by a patient
Par. [0025], “FIG. 1 illustrates wearable treatment device 100 configured for a subject to wear as a garment. The subject includes a person receiving health care, such as a subject who may or may not be under supervision of a doctor or health care provider. The subject may be in or out of a hospital setting, and the subject can engage in day to day life activities, at home, work, leisure, and play while wearing treatment device 100.”

Claim 5
	Regarding claim 5, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches
The circuitry including circuitry to provide a user interface including a set of selectable prompts directed to a condition of the heart failure patient
Par. [0064], “In one embodiment, treatment device 100 is configured for self assessment entries by the subject. For example, a user interface that forms part of monitor 130 can receive quality of life information such as symptom information, body weight, and blood pressure by prompting the subject for these entries. Other self assessment entries that include quality of life information can be provided at selectable intervals, such as daily.”

Claim 6
	Regarding claim 6, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches
Determining, based on the input, a target time period for performing the health survey and recording the target time period within the schedule
Par. [0064], “Other self assessment entries that include quality of life information can be provided at selectable intervals, such as daily.”
Par. [0067], “In one embodiment, treatment device 100 alerts the subject that it is time to exercise at a determined date or time.”
This shows that the time identified to collect patient data can include a determined date or time.

Claim 9
	Regarding claim 9, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 6. Donnelly further teaches
The input specifying the target time period
Par. [0064], “Other self assessment entries that include quality of life information can be provided at selectable intervals, such as daily.”

Claim 12
	Regarding claim 12, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches 
Receiving at least one response to at least one prompt of the plurality of prompts, recording the at least one response, determine results based on the at least one response, and provide the results to an external entity via a user interface
Par. [0064], “In one embodiment, treatment device 100 is configured for self assessment entries by the subject. For example, a user interface that forms part of monitor 130 can receive quality of life information such as symptom information, body weight, and blood pressure by prompting the subject for these entries. Other self assessment entries that include quality of life information can be provided at selectable intervals, such as daily. Examples of these questions that prompt self assessment entries include: How do you feel today? How is your breathing today? Are you tired today? What is our weight today? What is your blood pressure today? What did you eat today?”
Par. [0110], “From the foregoing, it will be appreciated that the wearable treatment device described herein is worn by the subject and senses information about the subject's activity, wellness, and quality of life via direct sensing or user provided data entries. The treatment device can determine if treatment is needed based on the subject's physical condition, can adjust treatment regiments based on sensed information, and can apply treatment to the subject as necessary. The wearable treatment device can gather information about the subject's health in real time over a substantially continuous period. This information can be aggregated to form a comprehensive medical history of the subject, which can be used to determine if past treatment regimens are successful and if modifications should be made.”
Par. [0042], “In one embodiment, the microcontroller process real time information related to the subject's cardiac information, quality of life, general wellness, and treatment regimen; and the system computer processes information related to the subject's long term medical history. For example, controller 105 can provide information to a remote computer via a wireless transmission to generate a comprehensive real time medical history of the subject when, for example, the subject wears treatment device 100 for any period of time. This medical history information may be stored in memory that is part of treatment device 100, or remotely, for example in a hard drive of a computer in a doctor's office. The system computer and the microcontroller can exchange information and instructions regarding treatment application and adjustment. In one embodiment, controller 105 communicates a message to a physician, responder, bystander or the subject to indicate that treatment is imminent, being provided, or has already been provided.”

Claim 13
	Regarding claim 13, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 12. Donnelly further teaches
The circuitry to receive the at least one response including circuitry to process audio representations
Par. [0071], “Moreover, user 382 may enter data according to flow 411 by voice, which may be decoded by voice recognition, and so on. This date may also be answers to routine periodic questions that the defibrillator poses, such as "How are you feeling today?", "Did you take your medication today?", "What is your weight this Monday?", and so on. The answers can then be reported to the doctor later by system 101.”

Claim 17
	Regarding claim 17, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 6. Donnelly further teaches 
The target time period including a reoccurring time period
Par. [0064], “Other self assessment entries that include quality of life information can be provided at selectable intervals, such as daily.”

Claim 28
	Regarding claim 28, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches
The physical activity test comprising a six minute walk test
Par. [0066], “In one embodiment, to gather data under controlled conditions the subject undertakes physical activity, such as a six minute walk test that measures how far the subject can walk in six minutes. In this example, the subject wears treatment device 100 during the six minute walk test. Via monitor 130, treatment device 100 can guide or prompt the subject throughout the test, while protecting the subject from, for example, cardiac arrest by providing an external defibrillator.”

Claim 30
	Regarding claim 30, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches
The at least one patient health trend indicates a change in speech of the heart failure patient and/or respiration of the heart failure patient
Par. [0061], “Treatment device 100 can sense and monitor a variety of conditions and trends, such as atrial fibrillation, nocturnal heart rate, respiration rate, pulmonary sounds, heart sounds, activity trends, body position trends, heart rate variability, heart rate turbulence, and bradycardia events.”
See also par. [0064], “Other self assessment entries that include quality of life information can be provided at selectable intervals, such as daily. Examples of these questions that prompt self assessment entries include: How do you feel today? How is your breathing today? Are you tired today? What is our weight today? What is your blood pressure today? What did you eat today? The subject may select from a standard list of responses, for example by indicating "worse" "the same" or "better." The subject may enter a number on a scale, for example from one to ten, or may enter measured values, for example of the subject's weight or blood pressure.”
Changes in a response to the question “how is your breathing today?” would indicate a change in the respiration of the patient.

Claim 31
	Regarding claim 31, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches
The one or more health indicators comprising at least one of shortness of breath, fatigue, and/or an emergency condition
Par. [0066], “Medical condition sensors 110 (e.g., pulse oximeters) and activity sensors 135 such as pedometers can measure the subject's distance traveled, stride distance, respiration, heart rate, ECG, blood oxygen saturation, and recovery time before, during, and after the six minute walk test.”
Par. [0027], “Sensors 110 are configured for placement proximate to the subject, for example, about the subjects torso, chest, back, limbs, or neck, where they can sense information about the subject's bodily functions. In one embodiment, sensors 110 include a fingertip pulse oximeter that can generate a photoplethysmograph to measure blood flow, blood oxygen saturation, respiration, or hypovolemia. In other embodiments, sensors 110 can include sensors that monitor or measure wellness information indicative of a general wellness of the subject, such as pulse, breathing, temperature, blood pressure, or fatigue information, for example.”
Par. [0100], “In one embodiment, method 600 includes the act of sensing at least one of subject activity and wellness information (ACT 610). For example, internal or external sensors proximate to the subject's body can sense (ACT 610) pulse, breathing, temperature, blood pressure, or fatigue information, for example.”

Claim 33
	Regarding claim 33, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches
The at least one action to perform based upon the patient responses comprises at least one of request additional information from the patient, provide additional training information to the patient, and request emergency assistance on behalf of the patient
Par. [0055], “Controller 105 receives detected cardiac information, (ECG signals), detected subject activity and wellness information, and inputted quality of life information to determine if treatment is to be applied to the subject. Controller 105 can also adjust a treatment regimen, for example by advancing or delaying its application by treatment electrodes 115. For example, controller 105 can decide to apply treatment (e.g., an electric shock from therapy electrodes 115) based on sensor 110's detected cardiac information,) and can adjust the treatment regimen based on sensor 110's detected subject activity and wellness information or based on the quality of life information provided by or on behalf of the subject via a user interface. ”
Par. [0052], “If motion continues after the arrhythmia detection, the confidence of a valid detection can be decreased because lethal arrhythmias generally result in a lack of consciousness and lack of motion. In this case, the delivery of treatment can be delayed to allow time for audio voice messages to prompt the subject to respond by pressing the response button. The response button provides a responsiveness test input to the algorithm. In some embodiments, it may be desirable to never deliver a shock to a conscious subject. This method can reduce the possibility of false treatment based on invalid rhythm diagnosis due to corrupt ECG inputs caused by excessive subject movement or other environmental factors.”
A request for the patient’s response is a request for additional information from the patient.

Claims 7-8 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Donnelly, Nephin, and ATS in further view of Cowan (US PG Pub. 2014/0046391).

Claim 7
	Regarding claim 7, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 6. However, Donnelly does not teach
The circuitry including circuitry to determine the target time period based on an operating mode of the external wearable medical device
Cowan teaches
The circuitry including circuitry to determine the target time period based on an operating mode of the external wearable medical device
Par. [0068], “The feature of the guidance data is particularly useful where the patient's cooperation is desired, if available. One embodiment is with implementing a live man switch. More particularly, a processor of system 101 can be configured to determine that administering a defibrillation shock is advised, for example as described above for processor 330 and advice module 334. The emitted human-perceptible indication can be a request to input a report that the patient is instead alive, such as in the operation of the live man switch, in case the processor's determination happens to not be correct this one time.”
Par. [0071], “Control data 421 can also include data entered by user 382, as per the above example of the live man switch. Less drastically, system 101 may ask: "Are you feeling all right?", based upon physiological inputs. Moreover, user 382 may enter data according to flow 411 by voice, which may be decoded by voice recognition, and so on. This date may also be answers to routine periodic questions that the defibrillator poses, such as "How are you feeling today?", "Did you take your medication today?", "What is your weight this Monday?", and so on.”
Having the questions be asked either when then system is operating in a live man switch mode when the system detects a possible cardiac event or on a routine periodic basis would have the time the questions asked be determined based on an operating mode of the external wearable device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Donnelly, Nephin, and ATS the ability to determine the target time period based on the operating mode of an external device, as taught by Cowan, because it allows the system to identify when additional information is needed based on its operations and identify when a user should be queried for that information accordingly (see Cowan, par. [0068]).

Claim 8
	Regarding claim 8, the combination of Donnelly, Nephin, ATS, and Cowan teaches all the limitations of claim 7. However, Donnelly does not teach
Determining the target time period as being as soon as possible where the operating mode of the external wearable medical device is set to a health survey mode
Cowan teaches 
Determining the target time period as being as soon as possible where the operating mode of the external wearable medical device is set to a health survey mode
Par. [0068], “The emitted human-perceptible indication can be a request to input a report that the patient is instead alive, such as in the operation of the live man switch, in case the processor's determination happens to not be correct this one time. In that case, if the report is indeed inputted--presumably by the patient--it would mean that the patient is alive, and a defibrillation shock is not needed. Therefore, if the report is indeed inputted, the advised shock may not administered.”
Par. [0070], “One more data flow can be control data 421, received via local comlink 171 by wearable defibrillator system 101. As will be appreciated, control data 421 can include data intended to control the actions of wearable defibrillator system 101.”
Par. [0071], “Control data 421 can also include data entered by user 382, as per the above example of the live man switch. Less drastically, system 101 may ask: "Are you feeling all right?", based upon physiological inputs.”
The only recitations of the “health survey mode” in the specification (pg. 2, 10-11) merely describe that there is an operating mode called a health survey mode, and the time period can be determined based on that mode, which can be as soon as possible.
In the live man switch example, if the control data needed for the live man switch is user answers to the questions, then such a mode could be considered a health survey mode because the system is required to ask the user a question, and the time for asking the question would be as soon as possible once the system enters the live man switch mode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Donnelly, Nephin, ATS, and Cowan the ability to determine a target period for administering a health survey based on the system being in a health survey mode and the time period being as soon as possible, as taught by Cowan, because it allows the system to immediately query the user for information that would be useful in determining whether an emergency situation actually exists before taking emergency action (see Cowan, par. [0068]).

Claim 19
	Regarding claim 19, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches
Wherein the circuitry includes circuitry to receive at least one response to the at least one prompt
Par. [0064], “Examples of these questions that prompt self assessment entries include: How do you feel today? How is your breathing today? Are you tired today? What is our weight today? What is your blood pressure today? What did you eat today? The subject may select from a standard list of responses, for example by indicating ‘worse’ ‘the same’ or ‘better.’”
Transmit at least one notification to the at least one target recipient
Par. [0042], “The system computer and the microcontroller can exchange information and instructions regarding treatment application and adjustment. In one embodiment, controller 105 communicates a message to a physician, responder, bystander or the subject to indicate that treatment is imminent, being provided, or has already been provided.”
However, Donnelly does not teach
A cross-reference stored in the memory, the cross-reference including associations between response types and addresses for target recipients 
To identify at least one response type of the at least one response 
To identify at least one address for at least one target recipient from the cross-reference using the at least one response type, and 
Cowan teaches
A cross-reference stored in the memory, the cross-reference including associations between response types and addresses for target recipients 
Par. [0085], “From considering the severity of the patient status data, another triggered function can be that system 101 decides that Other Entity 190 should be notified, and when that should be done… In addition, who exactly is notified within Other Entity 190 can also be based on rules for triaging based on the patient status data.”
To identify at least one response type of the at least one response 
Par. [0085], “If the patient status data suggests the patient condition is urgent, the selected notifying time should be as soon as possible. Other suggested conditions can wait longer, for example be part of routine notifying, such as periodic notifying.”
To identify at least one address for at least one target recipient from the cross-reference using the at least one response type, and 
Par. [0085], “In addition, who exactly is notified within Other Entity 190 can also be based on rules for triaging based on the patient status data.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Donnelly, Nephin, and ATS the ability to store a cross-reference including associations between response types and recipients, identify response types, and identify the address for the recipient based on the response type using the cross-reference, as taught by Cowan, because it allows the system to identify and notify the patient’s caregivers when the system has detected a situation where such a notification would be appropriate or useful to the patient (see Cowan, par. [0085]).

Claim 20
Regarding claim 20, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches
The target recipient being a device associated with a least one of a healthcare provider, supporting provider, and care taker
Par. [0043], “In one embodiment, controller 105 communicates with a central server that is external to treatment device 100. For example, sensed indicators of heart failure can be wired or wirelessly downloaded to a central server for processing, and presented to a doctor for review and analysis.”
However, Donnelly does not teach
A cross-reference stored in the memory, the cross-reference including associations between response types and addresses for target recipients, wherein the circuitry includes circuitry to receive at least one response to the at least one prompt, to identify at least one response type of the at least one response, to identify at least one address for at least one target recipient from the cross-reference using the at least one response type, and to transmit at least one notification to the at least one target recipient
The notification including a natural language representation of at least one of a name of the heart failure patient, a condition of the heart failure patient, and the at least one response
Exchanging a location of the heart failure patient
Cowan teaches
A cross-reference stored in the memory, the cross-reference including associations between response types and addresses for target recipients, wherein the circuitry includes circuitry to receive at least one response to the at least one prompt, to identify at least one response type of the at least one response, to identify at least one address for at least one target recipient from the cross-reference using the at least one response type, and to transmit at least one notification to the at least one target recipient
These limitations are limitations present in claim 19. Please refer to the rejection of the limitations in claim 19.
The notification including a natural language representation of at least one of a name of the heart failure patient, a condition of the heart failure patient, and the at least one response
Par. [0085], “Once the attempted comlink is indeed established, Other Entity 190 can be notified, and perhaps also receive the patient status data, possibly with annotations for context, and so on.”
The annotations with context for the Other Entity would be some form of message transmitted with the patient data. It would be obvious to one having ordinary skill in the art that it would have some indication of at least one of the patient’s condition the name of the patient, and the location of the patient because that additional information would be useful to the entity in responding to the notification by knowing who or what the information represents based on the patient and the information about the condition.
Exchanging a location of the heart failure patient
Par. [0084], “Environmental parameters can include ambient temperature and pressure. A humidity sensor may provide information as to whether it is raining. Presumed patient location could also be considered an environmental parameter. The patient location could be presumed if monitoring device 280 or 380 includes a Global Positioning System (GPS) sensor. Alternately, presumed location data can be gleaned from mobile communication device 110 and reported.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Donnelly, Nephin, and ATS the ability to transmit a notification to an identified target recipient with information that includes information about the name, condition, or responses from the patient and the location of the patient, as taught by Cowan, because it allows the recipient of the notification to understand what exactly is going on with the patient and take further steps to care for the patient based on the context provided as part of the notification (see Cowan, par. [0085]).

Claim 21
	Regarding Claim 21, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches
Transmitting at least one notification with the at least one priority
Par. [0042], “In one embodiment, controller 105 communicates a message to a physician, responder, bystander or the subject to indicate that treatment is imminent, being provided, or has already been provided.”
However, Donnelly does not teach
A cross-reference stored in the memory, the cross-reference including associations between response types and addresses for target recipients, wherein the circuitry includes circuitry to receive at least one response to the at least one prompt, to identify at least one response type of the at least one response, to identify at least one address for at least one target recipient from the cross-reference using the at least one response type
Identifying at least one priority from the cross-reference using the at least one response type
Cowan teaches
A cross-reference stored in the memory, the cross-reference including associations between response types and addresses for target recipients, wherein the circuitry includes circuitry to receive at least one response to the at least one prompt, to identify at least one response type of the at least one response, to identify at least one address for at least one target recipient from the cross-reference using the at least one response type
These limitations are limitations present in claim 19. Please refer to the rejection of the limitations in claim 19.
Identifying at least one priority from the cross-reference using the at least one response type
Par. [0085], “From considering the severity of the patient status data, another triggered function can be that system 101 decides that Other Entity 190 should be notified, and when that should be done… If the patient status data suggests the patient condition is urgent, the selected notifying time should be as soon as possible. Other suggested conditions can wait longer, for example be part of routine notifying, such as periodic notifying.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Donnelly, Nephin, and ATS the ability to identify target recipient for a notification and a priority associated with the notification recipient, as taught by Cowan, because it allows the system to not only know who should be contacted, but “when that should be done” (Cowan, par. [0085]).

Claim(s) 10, 14, 16, 18, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Donnelly, Nephin, and ATS, in further view of Cosentino (US PG Pub. 2007/0021979).

Claim 10
	Regarding claim 10, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 6. However, Donnelly does not explicitly teach
Wherein the input omits the target time period and the circuitry includes circuitry to store the target time period as a default time period
Cosentino teaches 
Wherein the input omits the target time period and the circuitry includes circuitry to store the target time period as a default time period
Par. [0120], “For example, in the case where the monitoring apparatus 1100 monitors the patient's 1105 weight, a sudden increase in weight following a high sodium meal might cause the health care provider to send a customized question for presentation to the patient 1105: "Did consume any salty food in the last 24 hours?" Such a customized question could be presented to the patient 1105 the next time the patient uses the monitoring apparatus 1100 or could be presented to the patient in real time (these options are discussed in greater detail, below). Additionally, a customized message may be scheduled for delivery at certain times (such as every Friday of the week--this is also discussed in greater detail, below). Further, these customized messages may be entered on the fly or selected from a list (this is also discussed in greater detail below).”
In this scenario, without actively being in a communication session with the patient (see par. [0130]) or scheduling the questions for a specific time period, the customized questions from the provider are uploaded to the monitoring apparatus, and the default time period is after the patient’s next measurement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to alter the inputting of the target time period of the system of Donnelly, Nephin, and ATS by using a default time period when the target time period is omitted, as taught by Cosentino, because the use of a default time period allows the system to continue to perform periodic surveys even if the user does not specify a time period (see Cosentino, par. [0120]).

Claim 14
	Regarding claim 14, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. However, Donnelly does not teach
Receiving at least one response to the at least one prompt and outputting an audio representation of at least one other prompt based on the at least one prompt and the at least one response
Cosentino further teaches 
Receiving at least one response to the at least one prompt and outputting an audio representation of at least one other prompt based on the at least one prompt and the at least one response
Par. [0150], “Each of the questions in the hierarchy is related to day-time shortness of breath. The first question is broadly focused, simply asking "Are you feeling more short of breath?" Clearly, if the patient 2104 were to answer "no" to such a question, the remainder of the questions would be unnecessary. Thus, the system may be designed to prevent the remaining questions from being asked (this will be discussed in greater detail, below). Question #2 asks a question that is more particularized than question #1: "Do you feel more short of breath in response to physical exertion?" An affirmative answer to this question is more serious, and provides more particularized information, than an affirmative answer to the broader query presented in question #1. Although not essential, each question hierarchy may be constructed in accordance with this paradigm: (1) a negative answer to a preceding questions negates the need to ask any additional questions in the hierarchy; (2) successive questions relate to increasingly more particularized aspects of a given symptom; and (3) successive questions relate to an increasing severity level of a given symptom.”
The system has the ability to ask questions in a hierarchy, so the response to one prompt will cause the system to either follow-up or terminate questioning based on the response received from the patient.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add the ability to follow up a prompt with another prompt based on the response to the prompt, as taught by Cosentino, to the system of Donnelly, Nephin, and ATS because it allows the system to ignore questions made moot and gain more specific information based on the patient’s answers (see Cosentino, par. [0150]).

Claim 16
	Regarding claim 16, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches 
The ability to provide audio output in multiple languages
Par. [0037], “The user interface may have multilingual audio and visual displays.”
However, Donnelly does not explicitly teach
Receive input specifying a language; and converting the audio representation to the language 
Cosentino teaches
Receive input specifying a language; and converting the audio representation to the language 
Par. [0146], “As discussed previously, the output device 2004 may be used to prompt the patient 2104 with questions regarding the patient's wellness. The output device 2004 may consist of a visual display unit that displays the questions in a language of the patient's 2104 choosing. Alternatively, the output device 2004 may consist of an audio output unit that vocalizes the questions. In one embodiment, the audio output unit 2004 may vocalize the questions in a language of the patient's 2104 choosing.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the multilingual audio and visual interface of Donnelly, Nephin, and ATS the ability to receive user input specifying a language and converting the audio representation into that language, as taught by Cosentino, because it allows the user to receive the prompts in a language they understand (see Cosentino, par. [0146]).

Claim 18
	Regarding claim 18, Donnelly, Nephin, and ATS teaches all the limitations of claim 1. However, Donnelly does not explicitly teach
Receiving at least one response to the at least one prompt, identifying the at least one response as at least one addressable response, and addressing the response
Cosentino teaches
Receiving at least one response to the at least one prompt, identifying the at least one response as at least one addressable response, and addressing the response
Par. [0141], “Each hierarchy contains a set of questions. Each question in a given hierarchy is aimed at characterizing a particular symptom in a particular way. Certain questions within a hierarchy may be deemed moot (and thus will not be asked) in light of a patient's answer to a previous question.”
Par. [0142], “A particular chronic disease may be monitored by asking questions about symptoms associated with the disease. Thus, for example, the unit 2000 may be made to monitor the health status of a patient with chronic obstructive pulmonary disease (COPD) by querying the patient, using questions extracted from question hierarchies relating to symptoms associated with COPD. The same unit 2000 may be used to monitor a patient with diabetes by asking questions extracted from a different set of question hierarchies, which are related to symptoms associated with diabetes.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Donnelly, Nephin, and ATS the ability to identify a response as an addressable response and addressing the response, as taught by Cosentino, because some patient responses to prompts require additional information to fully determine the patient’s condition, and some responses to prompts render any such additional information as moot, so the questions can be targeted to properly identify the severity of a patient’s condition or symptoms (see Cosentino, par. [0142], [150]).

Claim 29
	Regarding claim 29, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. Donnelly further teaches 
The ability to provide audio output in multiple languages
Par. [0037], “The user interface may have multilingual audio and visual displays.”
However, Donnelly does not explicitly teach
Setting at least one configurable parameter stored in the memory to a first value defining an output language customized for the heart failure patient; and converting the plurality of prompts into the audio representation in the output language
Cosentino teaches
Setting at least one configurable parameter stored in the memory to a first value defining an output language customized for the heart failure patient; and converting the plurality of prompts into the audio representation in the output language
Par. [0146], “As discussed previously, the output device 2004 may be used to prompt the patient 2104 with questions regarding the patient's wellness. The output device 2004 may consist of a visual display unit that displays the questions in a language of the patient's 2104 choosing. Alternatively, the output device 2004 may consist of an audio output unit that vocalizes the questions. In one embodiment, the audio output unit 2004 may vocalize the questions in a language of the patient's 2104 choosing.”
The ability to provide the language in the “language of the patient’s choosing” means that there has been some input provided that is stored in the memory indicating the language the prompts should be output in.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the multilingual audio and visual interface of Donnelly, Nephin, and ATS the ability to receive user input specifying a language and converting the audio representation into that language, as taught by Cosentino, because it allows the user to receive the prompts in a language they understand (see Cosentino, par. [0146]).

Claim 32
	Regarding claim 32, the combination of Donnelly, Nephin, and ATS teaches all the limitations of claim 1. However, Donnelly does not explicitly teach
The circuitry being configured to alert the heart failure patient of the one or more health indicators during the physical activity test by providing one or more custom prompts comprising at least one of a request to provide shortness of breath information, a request to provide fatigue information, and/or an instruction to cease the physical activity test
Donnelly does teach
The circuitry being configured to monitor the heart failure patient for the one or more health indicators during the physical activity test and provide prompts to the patient during the physical activity test
Par. [0066], “Via monitor 130, treatment device 100 can guide or prompt the subject throughout the test, while protecting the subject from, for example, cardiac arrest by providing an external defibrillator. Medical condition sensors 110 (e.g., pulse oximeters) and activity sensors 135 such as pedometers can measure the subject's distance traveled, stride distance, respiration, heart rate, ECG, blood oxygen saturation, and recovery time before, during, and after the six minute walk test.”
The circuitry being configured to alert the heart failure patient of the one or more health indicators during physical activity by providing one or more prompt
Par. [0066] describes the ability to monitor
Par. [0067], “Treatment device 100 may also identify a target heart rate (or range) and prompt the subject in real time to exercise with greater or lesser intensity in order to maintain a heart rate substantially at the target heart rate and to properly warm up and cool down before and after exercising.”
Providing the heart failure patient prompts comprising at least one of a request to provide shortness of breath information, a request to provide fatigue information, and/or an instruction to reduce the intensity of a physical activity
Par. [0064], “Other self assessment entries that include quality of life information can be provided at selectable intervals, such as daily. Examples of these questions that prompt self assessment entries include: How do you feel today? How is your breathing today? Are you tired today? What is our weight today? What is your blood pressure today? What did you eat today? The subject may select from a standard list of responses, for example by indicating "worse" "the same" or "better." The subject may enter a number on a scale, for example from one to ten, or may enter measured values, for example of the subject's weight or blood pressure.”
Par. [0067], “Treatment device 100 may also identify a target heart rate (or range) and prompt the subject in real time to exercise with greater or lesser intensity in order to maintain a heart rate substantially at the target heart rate and to properly warm up and cool down before and after exercising.”
See also par. [0027] and [0100] that describe the ability to monitor the patient for breathing and fatigue information; par. [0039], which describes the ability to alert a user based on heart failure indicators; and par. [0011], which describes fatigue and shortness of breath as symptoms of heart failure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to modify the system of Donnelly, Nephin, and ATS by combining the ability to monitor the patient and provide prompts to the patient during the physical activity test (par. [0066]), the ability to alert the patient by providing prompts during physical activity (par. [0067]), and the ability to provide prompts that either request information from a patient about their condition (par. [0064]) or lessen the intensity of physical activity (par. [0067]) because it is a combination of known prior art elements (each of the above identified features of Donnelly) combined according to known methods (performing the same methods for providing alerts during physical activity during the physical activity test and, in response to an alert condition based on one of the data types monitored by the system, providing prompts to either instruct the patient to provide further information or reduce the intensity of an activity), where each of the elements perform the same function as they would individually (the system is still monitoring the patient during the physical activity test, the alerts are still being provided to alert a patient performing a physical activity about indications that the patient’s data is unsafe, and either requesting further information regarding a patient’s symptoms or instructing the patient to reduce activity to prevent the patient’s information from exceeding some threshold figure), and achieving predictable results (a system capable of monitoring a user during a physical activity test, alerting a patient to detected heart failure indicators, and either instructing the patient to reduce their activity or provide further information) with no additional Graham v. Deere considerations (MPEP 2143.I.A).
However, Donnelly does not explicitly teach 
Providing custom prompts
Cosentino teaches
Providing custom prompts
Par. [0036], “FIG. 16 depicts a scheme of asking customized questions and collecting the answers thereto.”
Par. [0217], “FIG. 36 depicts a patient monitoring scheme wherein an alert is initially generated, and subsequently verified. As can be seen from FIG. 36, the scheme includes two processes: an assessment process 3600 and a verification process 3602. According to the scheme of FIG. 36, a patient monitoring device (such as the patient monitoring devices 1100 or 2100 depicted in FIGS. 11 and 21, respectively) may be configured to measure at least one physiological parameter exhibited by a patient, and to prompt the patient with a set of questions. As described previously herein, the physiological parameter may include the patient's weight, the patient's blood glucose level, the patient's transthoracic impedance, etc. As also described previously herein, the questions may relate to the patient's perception of his or her physical condition (example: "Do your ankles exhibit swelling?" or "Do you feel shortness of breath when you exercise?").”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Donnelly, Nephin, and ATS the ability to provide custom prompts, as taught by Cosentino, because it allows the remote users monitoring the patient’s information to tailor questions that are appropriate to the particular patient’s needs, and it prevents the user from “always being presented with the same set of [prompts].” (Cosentino, par. [0190]).

Response to Arguments
103 Rejections
Applicant's arguments filed May 10, 2022, have been fully considered but they are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to the newly added limitations, the combination of references already applied to the rejection already teach all of the limitations.

The Donnelly reference teaches the ability to perform actions based on the responses to questions (see Donnelly, par. [0055], which describes using quality of life information in determining whether to deliver treatment, wherein the quality of life information is derived from the patient’s responses to questions (Donnelly, par. [0064])). Nephin teaches the ability to receive input that allows the healthcare provider set up a patient profile that is specific to the patient, which includes periodic prompts to be delivered to the patient and alerts to be provided based on medical conditions (see Nephin, par. [0041]). Nephin also teaches the ability to use text-based prompts (Nephin, par. [0052]). The combination of these references teaches the ability to receive input including specifying a plurality of custom text prompts to be included in the health care survey and one or more actions to perform based on a patient response to the health care survey. Please refer to the rejection of claim 1 above for the relevant motivation and rationales to combine the references.

The Donnelly reference teaches the ability to answer questions, which include questions about fatigue and breathing (Donnelly, par. [0064]). Donnelly also teaches performing a physical activity test (Donnelly, par. [0066]). The ATS reference teaches a first set of questions asked before the physical activity test and a second set of questions after a physical activity test. Nephin teaches the ability to convert text into audio representations and provide prompts as audio representations of the prompts (Nephin, par. [0052]). Therefore, the combination of these references teaches the ability to “receive patient responses to the first audio representation of the first plurality of questions [delivered to the patient during prior to a physical activity test] and the second audio representation of the second plurality of questions [delivered to the patient after the physical activity test.” (Remarks, pg. 9). Please refer to the rejection of claim 1 above for the relevant motivation and rationales to combine the references.

For at least the foregoing reasons, the 103 rejections will be sustained.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686